PER CURIAM.
Now this day comes counsel for appellee and presents a certificate of the derk of the District Court of the United States for the Northern District of Illinois, Eastern Divi*1021sion, relating to an appeal in the above-entitled cause, and also presents a motion that this cause be docketed and the appeal dismissed.
On consideration whereof, it is now here ordered, adjudged, and decreed that this cause be docketed in this court, and that this appeal be, and the same is hereby, dismissed, with costs.